                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA                          FILED
                                                                              OCT 23 2018
                                     BUTTE DIVISION
                                                                          Clerk, U.S Distrtct Court
                                                                            Distrtct Of Montana
                                                                                   Helena
 WENDY TOLLIVER-MCGREGOR,

                              Plaintiff,         No. CV-16-58-BU-SEH

 vs.
                                                 ORDER

 HEALTH CARE SERVICE
 CORPORATION, an Illinois mutual
 legal reserve company d/b/a in
 Montana as Blue Cross and Blue
 Shield of Montana,

                        Defendant.


       The parties' Second Joint Stipulated Motion for Extension of Time to

Disclose Expert Witnesses' is GRANTED. Plaintiff shall file her expert witness

disclosure on or before November 1, 2018. Defendant shall file its expert witness

disclosure on or before December 14, 2018. The parties' expert witness




       1
           Doc. 63.
                                                                                 2
disclosures shall comply with the Court's scheduling order of May 16, 2018. All

other deadlines remain in full force and effect. Further requests to amend the

provisions of the scheduling order of May 16, 2018, 3 as modified herein, are

unlikely to be granted.
                          11<R
      DATED this c:+3~ay of October, 2018.


                                               ~f#k/4?#h
                                           ~E.HADDON                 \
                                            United States District Judge




      2
          Doc. 59.
      3
          Doc. 59.

                                         -2-
